Opinion issued March 13, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00040-CV
                           ———————————
                         DAVID E. KAUP, Appellant
                                       V.
    TEXAS WORKFORCE COMMISSION AND GLOBAL SECURITY
     CONSULTING, GLOBAL SECURITY ASSOCIATES, Appellees


            On Appeal from the County Civil Court at Law No. 4
                          Harris County, Texas
                      Trial Court Case No. 1031862


                         MEMORANDUM OPINION

      Appellant, David E. Kaup, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013); Order

Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

Further, appellant has not paid or made arrangements to pay the fee for preparing

the clerk’s record. See TEX. R. APP. P. 35.3(a)(2), 37.3(b).

        On February 3, 2014, we affirmed the trial court’s order sustaining the

county clerk’s contest to appellant’s affidavit of indigence. Because appellant had

not established indigence, the Court ordered appellant to pay one-half of the filing

fee to this Court no later than February 13, 2014. See TEX. R. APP. P. 5. The Court

ordered appellant to pay the other one-half of the filing fee to this Court no later

than March 5, 2014. See id. Appellant was notified that failure to comply with

this Court’s order would result in dismissal of the appeal. See TEX. R. APP. P.

42.3(c). Appellant did not comply with the order and has not paid the required

fees.

        On February 3, 2014, the Court also ordered appellant to file with this Court

written evidence from the trial court clerk showing that appellant has paid or made

arrangements to pay for the preparation of the clerk’s record by March 5, 2014.

See TEX. R. APP. P. 35.3(a)(2), 37.3(b). The Court notified appellant that failure to

comply with the Court’s order would result in dismissal of the appeal. See TEX. R.

APP. P. 37.3(b), 42.3(b), (c). Appellant did not comply with the Court’s order and




                                          2
has not paid or made arrangements to pay the fee for preparing the clerk’s record.1

See TEX. R. APP. P. 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. We dismiss any pending motions as moot.

                                    PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




1
      On February 11, 2014, the trial court clerk filed a second copy of the clerk’s
      record on indigence, which had previously been filed with this Court on
      January 27, 2014. This record does not comply with Texas Rule of
      Appellate Procedure 34.5 and, therefore, is not sufficient to comply with this
      Court’s February 3, 2014 order. See TEX. R. APP. P. 34.5(a) (detailing
      required contents of clerk’s record). Further, appellant has provided no
      written evidence from the trial court clerk showing that appellant has paid or
      made arrangements to pay for the preparation of the clerk’s record, as
      required.
                                         3